Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of Species II in the reply filed on April 10, 2021 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the switching direction" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 and 11-16 recite the limitation “a vehicle door”. It is not clear if these vehicle doors are the same or different than the vehicle doors claimed in Claim 1 or Claim 10, respectively. 
Claims 6 and 15 recite the limitation “a switch-actuating device”. It is not clear if these switch-actuating devices are the same or different than the switch-actuating devices claimed in Claim 1 or Claim 10, respectively.
Claims 7 and 16 recite the limitation “a door-handle module”. It is not clear if these door-handle modules are the same or different than the door-handle modules claimed in Claim 6 or Claim 15, respectively.
Claim 10 recites the limitation “a mechanism positioned to transmit a compressive force to which the actuating surface is subjected by a user to the switch in order for the switch to be switched”. The limitation seems grammatically incorrect and is deemed unclear. 
Appropriate correction is required.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose switch actuating devices having switches, levers and flexible actuating members.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833